SECURITIES PURCHASE AGREEMENT

                          THIS SECURITIES PURCHASE AGREEMENT, dated as of the
date of acceptance set forth below, is entered into by and between MEDIX
RESOURCES, INC., a Colorado corporation, with headquarters located at 420
Lexington Avenue, Suite 1830, New York, NY 10170 (the "Company"), and each
individual or entity (other than the Company) named on a signature page hereto
(as used herein, each such signatory is referred to as the "Lender" or a
"Lender") (each agreement with a Lender being deemed a separate and independent
agreement between the Company and such Lender, except that each Lender
acknowledges and consents to the rights granted to each other Lender [each, an
"Other Lender"] under such agreement and the Transaction Agreements, as defined
below, referred to therein).

W I T N E S S E T H:

                          WHEREAS, the Company and the Lender are executing and
delivering this Agreement in accordance with and in reliance upon the exemption
from securities registration for offers and sales to accredited investors
afforded, inter alia, by Rule 506 under Regulation D ("Regulation D") as
promulgated by the United States Securities and Exchange Commission (the "SEC")
under the Securities Act of 1933, as amended (the "1933 Act"), and/or Section
4(2) of the 1933 Act; and

                          WHEREAS, the Lender wishes to lend funds to the
Company, subject to and upon the terms and conditions of this Agreement and
acceptance of this Agreement by the Company, the repayment of which will be
represented by 7% Convertible Debentures Series 03 of the Company (the
"Convertible Debentures"), which Convertible Debentures will be convertible into
shares of Common Stock, $.001 par value per share, of the Company (the "Common
Stock"), upon the terms and subject to the conditions of such Convertible
Debentures, together with the Warrants (as defined below) exercisable for the
purchase of shares of Common Stock;

                          NOW THEREFORE, in consideration of the premises and
the mutual covenants contained herein and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

                          1.          AGREEMENT TO PURCHASE; PURCHASE PRICE.

                          a.           Purchase.

                          (i)           Subject to the terms and conditions of
this Agreement and the other Transaction Agreements, the undersigned hereby
agrees to loan to the Company the principal amount set forth on the Lender's
signature page of this Agreement (the "Purchase Price"), out of the aggregate
amount being loaned by all Lenders of a minimum of $400,000 (the "Minimum
Purchase Price") and a maximum of $2,000,000 (the "Maximum Purchase Price"). The
obligation to repay the loan from the Lender shall be evidenced by the Company's
issuance of one or more Convertible Debentures to the Lender in such principal
amount (the Convertible Debentures issued to the Lender, the "Debentures"). Each
Debenture (i) shall provide for a conversion price (the "Conversion Price"),
which shall initially be the Fixed Conversion Price (as defined below), which
price may be adjusted from time to as provided in the Debenture or in the other
Transaction Agreements, (ii) shall have the terms and conditions of, and be
substantially in the form attached hereto as, Annex I and (iii) shall have a
Warrant attached, as provided below. The loan to be made by the Lender and the
issuance of the Debentures and Warrants to the Lender are sometimes referred to
herein and in the other Transaction Agreements as the purchase and sale of the
Debentures and Warrants.

                          (ii)           The Purchase Price to be paid by the
Lender shall be equal to the face amount of the Debentures being purchased on
the Closing Date (as defined below) and shall be payable in United States
Dollars.

                          (iii)           The actual total Purchase Price of all
Lenders, which shall not be less than the Minimum Purchase Price and not more
than the Maximum Purchase Price, is hereinafter referred to as the "Aggregate
Purchase Price."

                          b.           Certain Definitions. As used herein, each
of the following terms has the meaning set forth below, unless the context
otherwise requires:

                          (i)           "Affiliate" means, with respect to a
specific Person referred to in the relevant provision, another Person who or
which controls or is controlled by or is under common control with such
specified Person.

                          (ii)           "Certificates" means the Debentures and
the Warrants, each duly executed by the Company and issued on the Closing Date
in the name of the Lender.

                          (iii)           "Closing Date" means the date of the
closing of the purchase and sale of the Debentures and Warrants, as provided
herein; provided, however, that at the option of the Company and the Finder,
once subscriptions for at least the Minimum Purchase Price have been received
and accepted and the Purchase Price for the Lenders whose subscriptions have
been accepted have been received in escrow as provided herein, there may be an
Initial Closing Date followed by one or more additional Closing Dates, as
provided in Section 6 hereof.

                          (iv)           "Closing Price" means the closing bid
price during regular trading hours of the Common Stock (in U.S. Dollars) on the
Principal Trading Market, as reported by the Reporting Service.

                          (v)           "Company Control Person" means each
director, executive officer, promoter, and such other Persons as may be deemed
in control of the Company pursuant to Rule 405 under the 1933 Act or Section 20
of the 1934 Act (as defined below).

                          (vi)           "Conversion Shares" means the shares of
Common Stock issuable upon conversion of the Debentures (including, if relevant,
accrued interest on the Debentures so converted).

                          (vii)           "Effective Date" means the effective
date of the Registration Statement covering the Registrable Securities.

                          (viii)           "Escrow Agent" means the escrow agent
identified in the Joint Escrow Instructions attached hereto as Annex II (the
"Joint Escrow Instructions").

                          (ix)            "Escrow Funds" means the Purchase
Price delivered to the Escrow Agent as contemplated by Sections 1(c) and (d)
hereof.

                          (x)           "Escrow Property" means the Escrow Funds
and the Certificates delivered to the Escrow Agent as contemplated by Section
1(c) hereof.

                          (xi)           "Finder" means vFinance Investments,
Inc.

                          (xii)           "Fixed Conversion Price" means $0.15
(as that amount may be adjusted as provided in the Debenture or herein).

                          (xiii)           "Holder" means the Person holding the
relevant Securities at the relevant time.

                          (xiv)           "Initial Closing Date" means the
Closing Date or, if there is more than one Closing Date for the transactions
contemplated by this Agreement, the Closing Date for the first of such closings
(which shall be for at least the Minimum Purchase Price).

                          (xv)           "Last Audited Date" means December 31,
2002.

                          (xvii)           "Lender Control Person" means each
director, executive officer, promoter, and such other Persons as may be deemed
in control of the Lender pursuant to Rule 405 under the 1933 Act or Section 20
of the 1934 Act.

                          (xviii)           "Material Adverse Effect" means an
event or combination of events, which individually or in the aggregate, would
reasonably be expected to (w) adversely affect the legality, validity or
enforceability of the Securities or any of the Transaction Agreements, (x) have
or result in a material adverse effect on the results of operations, assets,
prospects, or condition (financial or otherwise) of the Company and the it
subsidiaries, taken as a whole, (y) adversely impair the Company's ability to
perform fully on a timely basis its obligations under any of the Transaction
Agreements or the transactions contemplated thereby, or (z) materially and
adversely affect the value of the rights granted to the Lender in the
Transaction Agreements.

                          (xix)           "Person" means any living person or
any entity, such as, but not necessarily limited to, a corporation, partnership
or trust.

                          (xx)           "Principal Trading Market" means The
American Stock Exchange.

                          (xxi)           "Registrable Securities" has the
meaning set forth in the Registration Rights Agreement.

                          (xxii)           "Registration Rights Agreement" means
the Registration Rights Agreement in the form annexed hereto as Annex IV, as
executed by the Lender and the Company simultaneously with the execution of this
Agreement.

                          (xxiii)           "Registration Statement" has the
meaning set forth in the Registration Rights Agreement.

                          (xxiv)           "Reporting Service" means Bloomberg
LP or if that service is not then reporting the relevant information regarding
the Common Stock, a comparable reporting service of national reputation selected
by the Holders of the Debentures and reasonably acceptable to the Company.

                          (xxv)           "Securities" means the Debentures, the
Warrants, and the Shares.

                          (xxvi)           "Shares" means the shares of Common
Stock representing any or all of the Conversion Shares and the Warrant Shares.

                          (xxvii)           "State of Incorporation" means
Colorado.

                          (xxviii)           "Trading Day" means any day during
which the Principal Trading Market shall be open for business.

                          (xxix)           "Transaction Agreements" means the
Securities Purchase Agreement, the Debentures, the Joint Escrow Instructions,
the Registration Rights Agreement, and the Warrants and includes all ancillary
documents referred to in those agreements.

                          (xxx)           "Warrant Shares" means the shares of
Common Stock issuable upon exercise of the Warrants.

                          c.           Form of Payment; Delivery of
Certificates.

                          (i)           The Lender shall pay the Purchase Price
by delivering immediately available good funds in United States Dollars to the
Escrow Agent no later than the date prior to the Closing Date.

                          (ii)           No later than the Closing Date, but in
any event promptly following payment by the Lender to the Escrow Agent of the
Purchase Price, the Company shall deliver the Certificates, each duly executed
on behalf of the Company and issued in the name of the Lender, to the Escrow
Agent.

                          (iii)           By signing this Agreement, each of the
Lender and the Company, subject to acceptance by the Escrow Agent, agrees to all
of the terms and conditions of, and becomes a party to, the Joint Escrow
Instructions, all of the provisions of which are incorporated herein by this
reference as if set forth in full.

                          d.           Method of Payment. Payment into escrow of
the Purchase Price shall be made by wire transfer of funds to:

>                           Bank of New York
> 
>                           350 Fifth Avenue
> 
>                           New York, New York 10001
> 
>  
> 
>                           ABA# 021000018
> 
>                           For credit to the account of Krieger & Prager llp
> 
>                           Account No.:     [To be provided to the Lender by
> Krieger & Prager llp]
> 
>                           Re:       Medix Transaction


                          2. LENDER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO
INFORMATION; INDEPENDENT INVESTIGATION.

                          The Lender represents and warrants to, and covenants
and agrees with, the Company as follows:

                          a.           Without limiting Lender's right to sell
the Shares pursuant to the Registration Statement or otherwise to sell any of
the Securities in compliance with the 1933 Act, the Lender is purchasing the
Securities and will be acquiring the Shares for its own account for investment
only and not with a view towards the public sale or distribution thereof and not
with a view to or for sale in connection with any distribution thereof.

                          b.           The Lender is (i) an "accredited
investor" as that term is defined in Rule 501 of the General Rules and
Regulations under the 1933 Act by reason of Rule 501(a)(3), (ii) experienced in
making investments of the kind described in this Agreement and the related
documents, (iii) able, by reason of the business and financial experience of its
officers (if an entity) and professional advisors (who are not affiliated with
or compensated in any way by the Company or any of its Affiliates or selling
agents), to protect its own interests in connection with the transactions
described in this Agreement, and the related documents, and (iv) able to afford
the loss of the entire Purchase Price.

                          c.           All subsequent offers and sales of the
Securities by the Lender shall be made pursuant to registration of the Shares
under the 1933 Act or pursuant to an exemption from registration.

                          d.           The Lender understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of the 1933 Act and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Lender's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Lender set forth herein in order to determine the
availability of such exemptions and the eligibility of the Lender to acquire the
Securities.

                          e.           The Lender and its advisors, if any, have
been furnished with all materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Securities and the offer of the Shares which have been requested by the Lender,
including those set forth on Annex V hereto. The Lender and its advisors, if
any, have been afforded the opportunity to ask questions of the Company and have
received complete and satisfactory answers to any such inquiries. Without
limiting the generality of the foregoing, the Lender has also had the
opportunity to obtain and to review the Company's filings on EDGAR listed on
Annex VII hereto (the documents listed on such Annex VII, to the extent
available on EDGAR or otherwise provided to the Lender as indicated on said
Annex VII, collectively, the "Company's SEC Documents").

                          f.           The Lender understands that its
investment in the Securities involves a high degree of risk.

                          g.           The Lender hereby represents that, in
connection with its purchase of the Securities, it has not relied on any
statement or representation by the Company or the Finder or any of their
respective officers, directors and employees or any of their respective
attorneys or agents or the Finder, except as specifically set forth herein. The
Finder is a third party beneficiary of this provision.

                          h.           The Lender understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities.

                          i.           This Agreement and the other Transaction
Agreements to which the Lender is a party, and the transactions contemplated
thereby, have been duly and validly authorized, executed and delivered on behalf
of the Lender and are valid and binding agreements of the Lender enforceable in
accordance with their respective terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium and other similar
laws affecting the enforcement of creditors' rights generally.

                          j.           Except for payment of fees to the Finder,
payment of which is the sole responsibility of the Company, the Lender has taken
no action which would give rise to any claim by any Person for brokerage
commission, finder's fees or similar payments by the Company relating to this
Agreement or the transactions contemplated hereby. The Company shall have no
obligation with respect to such fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this paragraph that
may be due in connection with the transactions contemplated hereby. The Lender
shall indemnify and hold harmless each of the Company, its employees, officers,
directors, agents, and partners, and their respective Affiliates, from and
against all claims, losses, damages, costs (including the costs of preparation
and attorney's fees) and expenses suffered in respect of any such claimed or
existing fees, as and when incurred.

                          k.           The Lender understands that if there is
more than one Closing Date, the terms applicable on the Initial Closing Date
(such as the amount of the Fixed Conversion Price, the determination of the
number of Warrants and the Warrant Exercise Price) will apply to subsequent
closings as well, although certain facts, such as Closing Prices may vary from
those applicable to the Initial Closing Date.

                          3.           COMPANY REPRESENTATIONS, ETC. The Company
represents and warrants to the Lender as of the date hereof and as of the
Closing Date that, except as otherwise provided in the Annex IV hereto or in the
Company's SEC Documents:

                          a.           Rights of Others Affecting the
Transactions. There are no preemptive rights of any shareholder of the Company,
as such, to acquire the Debentures, the Warrants or the Shares. No party other
than a Lender or an Other Lender has a currently exercisable right of first
refusal which would be applicable to any or all of the transactions contemplated
by the Transaction Agreements.

                          b.           Status. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Incorporation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have or result in a Material Adverse Effect. The Company
has registered its stock and is obligated to file reports pursuant to Section 12
or Section 15(d) of the Securities and Exchange Act of 1934, as amended (the
"1934 Act"). The Common Stock is listed and quoted on the Principal Trading
Market. The Company has received no notice, either oral or written, with respect
to the continued eligibility of the Common Stock for such listing and quotation
on the Principal Trading Market, and the Company has maintained all requirements
on its part for the continuation of such listing and quotation.

                          c.           Authorized Shares. The authorized capital
stock of the Company consists of (i) 125,000,000 shares of Common Stock, $.001
par value per share, of which approximately 81,017,065 shares are outstanding as
of the date hereof, and (ii) 2,500,000 shares of Preferred Stock, $1.00 par
value per share, of which: (a) 750,000 shares are designated as the 12%
Cumulative Convertible Preferred Stock, none of which is outstanding as of the
date hereof, (b) 378 shares are designated as the 1996 Convertible Preferred
Stock, 1 share of which is outstanding as of the date hereof, (c) 300 shares are
designated as the 1997 Preferred Stock, none of which is outstanding as of the
date hereof (d) 300 shares are designated as the 1999 Series A Convertible
Preferred Stock, none of which is outstanding as of the date hereof; (e) 2,000
shares are designated as the 1999 Series B Convertible Preferred Stock, none of
which is outstanding as of the date hereof; and (f) 2,000 shares are designated
as the 1999 Series C Convertible Preferred Stock, 75 shares of which are
outstanding as of the date hereof. All issued and outstanding shares of Common
Stock have been duly authorized and validly issued and are fully paid. The
Company has sufficient authorized and unissued shares of Common Stock as may be
necessary to effect the issuance of the Shares. The Shares have been duly
authorized and, when issued upon conversion of, or as interest on, the
Debentures or upon exercise of the Warrants, each in accordance with its
respective terms, will be duly and validly issued, fully paid and non-assessable
and, except to the extent, if any, provided by the law of the State of
Incorporation, will not subject the Holder thereof to personal liability by
reason of being such Holder.

                          d.           Transaction Agreements and Stock. This
Agreement and each of the other Transaction Agreements, and the transactions
contemplated thereby, have been duly and validly authorized by the Company, this
Agreement has been duly executed and delivered by the Company and this Agreement
is, and the Debentures, the Warrants and each of the other Transaction
Agreements, when executed and delivered by the Company, will be, valid and
binding agreements of the Company enforceable in accordance with their
respective terms, subject as to enforceability to general principles of equity
and to bankruptcy, insolvency, moratorium, and other similar laws affecting the
enforcement of creditors' rights generally.

                          e.           Non-contravention. The execution and
delivery of this Agreement and each of the other Transaction Agreements by the
Company, the issuance of the Securities, and the consummation by the Company of
the other transactions contemplated by this Agreement, the Debentures, the
Warrants and the other Transaction Agreements do not and will not conflict with
or result in a breach by the Company of any of the terms or provisions of, or
constitute a default under (i) the certificate of incorporation or by-laws of
the Company, each as currently in effect, (ii) any indenture, mortgage, deed of
trust, or other material agreement or instrument to which the Company is a party
or by which it or any of its properties or assets are bound, including any
listing agreement for the Common Stock except as herein set forth, or (iii) to
its knowledge, any existing applicable law, rule, or regulation or any
applicable decree, judgment, or order of any court, United States federal or
state regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of its properties or assets, except such
conflict, breach or default which would not have or result in a Material Adverse
Effect.

                          f.           Approvals. No authorization, approval or
consent of any court, governmental body, regulatory agency, self-regulatory
organization, or stock exchange or market or the shareholders of the Company is
required to be obtained by the Company for the issuance and sale of the
Securities to the Lender as contemplated by this Agreement, except such
authorizations, approvals and consents that have been obtained.

                          g.           Filings. None of the Company's SEC
Documents contained, at the time they were filed, any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements made therein in light of the
circumstances under which they were made, not misleading. Since March 1, 2002,
the Company has timely filed all requisite forms, reports and exhibits thereto
required to be filed by the Company with the SEC.

                          h.           Absence of Certain Changes. Since the
Last Audited Date, there has been no material adverse change and no Material
Adverse Effect, except as disclosed in the Company's SEC Documents. Since the
Last Audited Date, except as provided in the Company's SEC Documents, the
Company has not (i) incurred or become subject to any material liabilities
(absolute or contingent) except liabilities incurred in the ordinary course of
business consistent with past practices; (ii) discharged or satisfied any
material lien or encumbrance or paid any material obligation or liability
(absolute or contingent), other than current liabilities paid in the ordinary
course of business consistent with past practices; (iii) declared or made any
payment or distribution of cash or other property to shareholders with respect
to its capital stock, or purchased or redeemed, or made any agreements to
purchase or redeem, any shares of its capital stock; (iv) sold, assigned or
transferred any other tangible assets, or canceled any debts or claims, except
in the ordinary course of business consistent with past practices; (v) suffered
any substantial losses or waived any rights of material value, whether or not in
the ordinary course of business, or suffered the loss of any material amount of
existing business; (vi) made any changes in employee compensation, except in the
ordinary course of business consistent with past practices; or (vii) experienced
any material problems with labor or management in connection with the terms and
conditions of their employment.

                          i.           Full Disclosure. There is no fact known
to the Company (other than general economic conditions known to the public
generally or as disclosed in the Company's SEC Documents) that has not been
disclosed in writing to the Lender that would reasonably be expected to have or
result in a Material Adverse Effect.

                          j.           Absence of Litigation. There is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board or body pending or, to the knowledge of the Company, threatened
against or affecting the Company before or by any governmental authority or
nongovernmental department, commission, board, bureau, agency or instrumentality
or any other person, wherein an unfavorable decision, ruling or finding would
have a Material Adverse Effect or which would adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under, any of the Transaction Agreements. The Company is not aware
of any valid basis for any such claim that (either individually or in the
aggregate with all other such events and circumstances) could reasonably be
expected to have a Material Adverse Effect. There are no outstanding or
unsatisfied judgments, orders, decrees, writs, injunctions or stipulations to
which the Company is a party or by which it or any of its properties is bound,
that involve the transaction contemplated herein or that, alone or in the
aggregate, could reasonably be expect to have a Material Adverse Effect.

                          k.           Absence of Events of Default. Except as
set forth in Section 3(e) hereof, no Event of Default (or its equivalent term),
as defined in the respective agreement to which the Company is a party, and no
event which, with the giving of notice or the passage of time or both, would
become an Event of Default (or its equivalent term) (as so defined in such
agreement), has occurred and is continuing, which would have a Material Adverse
Effect.

                          l.           Absence of Certain Company Control Person
Actions or Events. None of the following has occurred during the past ten (10)
years with respect to a Company Control Person:

                          (1) A petition under the federal bankruptcy laws or
any state insolvency law was filed by or against, or a receiver, fiscal agent or
similar officer was appointed by a court for the business or property of such
Company Control Person, or any partnership in which he was a general partner at
or within two years before the time of such filing, or any corporation or
business association of which he was an executive officer at or within two years
before the time of such filing;

                          (2) Such Company Control Person was convicted in a
criminal proceeding or is a named subject of a pending criminal proceeding
(excluding traffic violations and other minor offenses);

                          (3) Such Company Control Person was the subject of any
order, judgment or decree, not subsequently reversed, suspended or vacated, of
any court of competent jurisdiction, permanently or temporarily enjoining him
from, or otherwise limiting, the following activities:

> > > (i) acting, as an investment advisor, underwriter, broker or dealer in
> > > securities, or as an affiliated person, director or employee of any
> > > investment company, bank, savings and loan association or insurance
> > > company, as a futures commission merchant, introducing broker, commodity
> > > trading advisor, commodity pool operator, floor broker, any other Person
> > > regulated by the Commodity Futures Trading Commission ("CFTC") or engaging
> > > in or continuing any conduct or practice in connection with such activity;
> > > 
> > > (ii) engaging in any type of business practice; or
> > > 
> > > (iii) engaging in any activity in connection with the purchase or sale of
> > > any security or commodity or in connection with any violation of federal
> > > or state securities laws or federal commodities laws;

                          (4) Such Company Control Person was the subject of any
order, judgment or decree, not subsequently reversed, suspended or vacated, of
any federal or state authority barring, suspending or otherwise limiting for
more than 60 days the right of such Company Control Person to engage in any
activity described in paragraph (3) of this item, or to be associated with
Persons engaged in any such activity; or

                          (5) Such Company Control Person was found by a court
of competent jurisdiction in a civil action or by the CFTC or SEC to have
violated any federal or state securities law, and the judgment in such civil
action or finding by the CFTC or SEC has not been subsequently reversed,
suspended, or vacated.

                          m.           Prior Issues. During the twelve (12)
months preceding the date hereof, the Company has not issued any stock option
grants, convertible securities or any shares of its Common Stock.

                          n.           No Undisclosed Liabilities or Events. The
Company has no liabilities or obligations other than those disclosed in the
Transaction Agreements or the Company's SEC Documents or those incurred in the
ordinary course of the Company's business since the Last Audited Date, or which
individually or in the aggregate, do not or would not have a Material Adverse
Effect. No event or circumstances has occurred or exists with respect to the
Company or its properties, business, operations, condition (financial or
otherwise), or results of operations, which, under applicable law, rule or
regulation, requires public disclosure or announcement prior to the date hereof
by the Company but which has not been so publicly announced or disclosed. There
are no proposals currently under consideration or currently anticipated to be
under consideration by the Board of Directors or the executive officers of the
Company which proposal would (X) change the certificate of incorporation or
other charter document or by-laws of the Company, each as currently in effect,
with or without shareholder approval, which change would reduce or otherwise
adversely affect the rights and powers of the shareholders of the Common Stock
or (Y) materially or substantially change the business, assets or capital of the
Company, including its interests in subsidiaries.

                          o.           No Default. Neither the Company nor any
of its subsidiaries is in default in the performance or observance of any
material obligation, agreement, covenant or condition contained in any material
indenture, mortgage, deed of trust or other material instrument or agreement to
which it is a party or by which it or its property is bound.

                          p.           No Integrated Offering. Neither the
Company nor any of its Affiliates nor any person acting on its or their behalf
has, directly or indirectly, at any time since September 1, 2002, made any offer
or sales of any security or solicited any offers to buy any security under
circumstances that would eliminate the availability of the exemption from
registration under Regulation D in connection with the offer and sale of the
Securities as contemplated hereby.

                          q.           Dilution. The number of Shares issuable
upon conversion of the Debentures may have a dilutive effect on the ownership
interests of the other shareholders (and Persons having the right to become
shareholders) of the Company. The Company's executive officers and directors
have studied and fully understand the nature of the Securities being sold hereby
and recognize that they have such a potential dilutive effect. The board of
directors of the Company has concluded, in its good faith business judgment,
that such issuance is in the best interests of the Company. The Company
specifically acknowledges that its obligation to issue the Shares upon
conversion of the Debentures and upon exercise of the Warrants is binding upon
the Company and enforceable regardless of the dilution such issuance may have on
the ownership interests of other shareholders of the Company, and the Company
will honor every Notice of Conversion (as defined in the Debentures) relating to
the conversion of the Debentures, and every Notice of Exercise (as contemplated
by the Warrants), unless the Company is subject to an injunction (which
injunction was not sought by the Company) prohibiting the Company from doing so.

                          r.           Trading in Securities. The Company
specifically acknowledges that, except to the extent specifically provided
herein or in any of the other Transaction Agreements (but limited in each
instance to the extent so specified), the Lender retains the right (but is not
otherwise obligated) to buy, sell, engage in hedging transactions or otherwise
trade in the securities of the Company, including, but not necessarily limited
to, the Securities, at any time before, contemporaneous with or after the
execution of this Agreement or from time to time, but only, in each case, in any
manner whatsoever permitted by applicable federal and state securities laws.

                          s.           Fees to Brokers, Finders and Others.
Except for payment of fees to the Finder, payment of which is the sole
responsibility of the Company, the Company has taken no action which would give
rise to any claim by any Person for brokerage commission, finder's fees or
similar payments by Lender relating to this Agreement or the transactions
contemplated hereby. Lender shall have no obligation with respect to such fees
or with respect to any claims made by or on behalf of other Persons for fees of
a type contemplated in this paragraph that may be due in connection with the
transactions contemplated hereby. The Company shall indemnify and hold harmless
each of Lender, its employees, officers, directors, agents, and partners, and
their respective Affiliates, from and against all claims, losses, damages, costs
(including the costs of preparation and attorney's fees) and expenses suffered
in respect of any such claimed or existing fees, as and when incurred.

                          t.           Multiple Closing Dates. The Company
understands that if there is more than one Closing Date, the terms applicable on
the Initial Closing Date (such as the amount of the Fixed Conversion Price, the
determination of the number of Warrants and the Warrant Exercise Price) will
apply to subsequent closings as well, although certain facts, such as Closing
Prices may vary from those applicable to the Initial Closing Date.

                          4.           CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

                          a.           Transfer Restrictions. The Lender
acknowledges that (1) the Securities have not been and are not being registered
under the provisions of the 1933 Act and, except as provided in the Registration
Rights Agreement or otherwise included in an effective registration statement,
the Shares have not been and are not being registered under the 1933 Act, and
may not be transferred unless (A) subsequently registered thereunder or (B) the
Lender shall have delivered to the Company an opinion of counsel, reasonably
satisfactory in form, scope and substance to the Company, to the effect that the
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration; (2) any sale of the Securities made in
reliance on Rule 144 promulgated under the 1933 Act may be made only in
accordance with the terms of said Rule and further, if said Rule is not
applicable, any resale of such Securities under circumstances in which the
seller, or the Person through whom the sale is made, may be deemed to be an
underwriter, as that term is used in the 1933 Act, may require compliance with
some other exemption under the 1933 Act or the rules and regulations of the SEC
thereunder; and (3) neither the Company nor any other Person is under any
obligation to register the Securities (other than pursuant to the Registration
Rights Agreement) under the 1933 Act or to comply with the terms and conditions
of any exemption thereunder.

                          b.           Restrictive Legend. The Lender
acknowledges and agrees that, until such time as the Common Stock has been
registered under the 1933 Act as contemplated by the Registration Rights
Agreement and sold in accordance with an effective Registration Statement or
otherwise in accordance with another effective registration statement, the
certificates and other instruments representing any of the Securities (including
the Shares) shall bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of any such
Securities):

> THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
> AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED
> FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
> SECURITIES OR AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE
> COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

                          c.           Filings. The Company undertakes and
agrees to make all necessary filings in connection with the sale of the
Securities to the Lender under any United States laws and regulations applicable
to the Company, or by any domestic securities exchange or trading market, and to
provide a copy thereof to the Lender promptly after such filing.

                          d.           Reporting Status. So long as the Lender
beneficially owns any of the Securities, the Company shall file all reports
required to be filed with the SEC pursuant to Section 13 or 15(d) of the 1934
Act, shall take all reasonable action under its control to ensure that adequate
current public information with respect to the Company, as required in
accordance with Rule 144(c)(2) of the 1933 Act, is publicly available, and shall
not terminate its status as an issuer required to file reports under the 1934
Act even if the 1934 Act or the rules and regulations thereunder would permit
such termination. The Company will take all reasonable action under its control
to maintain the continued listing and quotation and trading of its Common Stock
(including, without limitation, all Registrable Securities) on the Principal
Trading Market or a listing on the NASDAQ/Small Cap or National Markets and, to
the extent applicable to it, will comply in all material respects with the
Company's reporting, filing and other obligations under the by-laws or rules of
the Principal Trading Market and/or the National Association of Securities
Dealers, Inc., as the case may be, at least through the date which is thirty
(30) days after the later of the date on which all of the Debentures have been
converted or all of the Warrants have been exercised or have expired.

                          e.           Use of Proceeds. The Company will use the
proceeds received hereunder (excluding amounts paid by the Company for legal
fees, finder's fees and escrow fees in connection with the sale of the
Securities) for general corporate purposes.

                          f.           Warrants. The Company agrees to issue to
the Lender on the Closing Date transferable warrants with cashless exercise
rights (the "Warrants") for the purchase of a number of shares equal to
fifty-six and one-quarter percent (56.25%) of the Closing Date Conversion Shares
(as defined below). The "Closing Date Conversion Shares" is the number of shares
equal to (i) the Purchase Price, divided by (ii) the Fixed Conversion Price. The
exercise price of the Warrants shall be $0.01 per share (subject to adjustment
as provided in the Warrant or herein). The Warrants will expire on the last day
of the calendar month in which the fifth annual anniversary of the Initial
Closing Date occurs. Each of the Warrants shall be in the form annexed hereto as
Annex VI, and shall have (x) registration rights as provided in the Registration
Rights Agreement, and (y) piggy-back registration rights after the effectiveness
of the Registration Statement expires, as contemplated by the Registration
Rights Agreement.

                          g.           Certain Agreements.

                          (i)           The Company covenants and agrees that,
except for the sale of Debentures and Warrants to the Other Lenders, during the
period (the "New Transaction Period") from the Initial Closing Date and
continuing through and including the Final Lock-up Date (as defined below), it
will not, without the prior written consent of the Lender in each instance,
enter into any subsequent or further offer or sale of Common Stock or securities
convertible into and/or other rights exercisable for the issuance of Common
Stock (collectively, "New Common Stock") to or with any third party (any such
offer or sale of New Common Stock, a "New Transaction"). The term "Final Lock-up
Date" means the date which is the number of days after the Effective Date equal
to the sum of (X) (1) forty-five (45) days, plus (Y) (1) an additional
forty-five (45) days, multiplied by (2) each full $1,000,000 of the Aggregate
Purchase Price in excess of $1,000,000, plus (Z) the number of days, if any,
during which sale of Registrable Securities was suspended after the Effective
Date.(1)

                          (ii)           In the event there is a New Transaction
which breaches the provisions of this Section 4(g),

> > (A)           the Conversion Price on any Unconverted Debenture (as defined
> > in the Debenture) shall be adjusted to an amount (the "Adjusted Conversion
> > Price") equal to the lowest of (1) ninety percent (90%) of the then existing
> > Conversion Price, or (2) seventy-five percent (75%) of the of the lower of
> > (X) the lowest fixed purchase price of any shares of the New Common Stock
> > contemplated in the New Transaction or (Y) the lowest conversion price which
> > would be applicable under the terms of the New Transaction;
> > 
> > (B)           with respect to all portions of the principal and interest of
> > the Debenture converted prior to such date (or converted before the
> > adjustment referred to in the immediately preceding subparagraph (A) is
> > effected), the Company will issue to the Holder additional shares of Common
> > Stock ("Additional Shares") equal to the excess, if any, of (1) (X) the
> > aggregate amount of the principal and accrued interest of the Debenture so
> > converted, divided by (Y) the Adjusted Conversion Price, over (2) the number
> > of Conversion Shares and Additional Shares, if any, previously issued in
> > connection with such conversion;
> > 
> > (C)           the number of Warrants shall be adjusted to equal the higher
> > of (1) the number of Warrant Shares originally provided in the Warrants or
> > (2) the number of shares equal to (I) the Purchase Price divided by (II) the
> > Closing Price for the Trading Day immediately preceding the initial closing
> > date of the New Transaction; and
> > 
> > (D)           the Exercise Price on the Warrants shall be adjusted to equal
> > the lower of (1) the then existing Warrant Price or (2) one hundred twenty
> > percent (120%) of the Adjusted Conversion Price; and
> > 
> > (E)           the Holder will have the such other rights as provided in
> > Debenture.

                          (iii)           Anything in the foregoing provisions
of this Section 4(g) to the contrary notwithstanding, during the New Transaction
Period, the Company may enter into a New Transaction which is a Permitted New
Transaction (as defined below) without the consent of the Lender, but if there
is a Permitted New Transaction:

> > (A)           the Conversion Price on any Unconverted Debenture shall be
> > adjusted to an amount (the "Alternative Conversion Price") equal to the
> > lower of (1) the then existing Conversion Price, or (2) the fixed conversion
> > price applicable to the Permitted New Transaction;
> > 
> > (B)           with respect to all portions of the principal and interest of
> > the Debenture converted prior to such date (or converted before the
> > adjustment referred to in the immediately preceding subparagraph (A) is
> > effected), the Company will issue to the Holder additional shares of Common
> > Stock ("Additional Shares") equal to the excess, if any, of (1) (X) the
> > aggregate amount of the principal and accrued interest of the Debenture so
> > converted, divided by (Y) the Alternative Conversion Price, over (2) the
> > number of Conversion Shares, if any, previously issued in connection with
> > such conversion;
> > 
> > (C)           the number of Warrants shall be adjusted to equal the higher
> > of (1) the number of Warrant Shares originally provided in the Warrants or
> > (2) the number of shares equal to (I) the Purchase Price divided by (II) the
> > Closing Price for the Trading Day immediately preceding the initial closing
> > date of the Permitted New Transaction; and
> > 
> > (D)           the Exercise Price on the Warrants shall be adjusted to equal
> > the lower of (1) the then existing Warrant Price or (2) the Warrant Price
> > applicable to the Permitted New Transaction.

                          (iv)           The term "Permitted New Transaction"
means a sale of debentures ("Permitted Debentures") and warrants ("Permitted
Warrants") on terms substantially similar to the terms provided in the
Transaction Agreements, subject to the following terms, conditions and
adjustments: (A) such offer and sale shall be conducted through the Finder,
unless the Finder has advised the Company in writing that it does not intend to
participate in such transaction; (B) the Minimum Purchase Price for such
transaction may be an amount determined by the Company but the Maximum Purchase
Price for such transaction shall not exceed the excess of $3,500,000 over the
Aggregate Purchase Price (as that term is defined herein); (C) the Fixed
Conversion Price for the Permitted Debentures (the "Permitted Debentures
Conversion Price") shall be the amount equal to seventy-five percent (75%) of
the Closing Price on the Trading Day immediately preceding the initial closing
date of such transaction (the "Permitted Initial Closing Date") and the maturity
date for such Permitted Debentures shall be based on such Permitted Initial
Closing Date; (D) with respect to the Permitted Warrants: (1) the number of
shares issuable under the Permitted Warrant shall be equal to twenty percent
(20%) of the Permitted Closing Date Conversion Shares, where the "Permitted
Closing Date Conversion Shares" is the number of shares equal to (x) the
Purchase Price for such transaction, divided by (y) the Closing Price for the
Trading Day immediately preceding the Permitted Initial Closing Date; (2) the
exercise price of the Permitted Warrants shall be equal to one hundred twenty
percent (120%) of the Permitted Debentures Conversion Price on the Permitted
Initial Closing Date, and (3) the expiration date of the Permitted Warrants
shall be based on the Permitted Initial Closing Date; (E) the registration
rights agreement for such transaction shall explicitly permit the inclusion of
the Registrable Shares (as defined in the Registration Rights Agreement annexed
to this Agreement) and the shares issuable to the Finder on the exercise of
warrants issued to the Finder in connection with the transactions contemplated
by this Agreement; and (F) the securities purchase agreement for such
transaction should not include any provision similar to subparagraphs (iii) or
(iv) of this Section 4(g).

                          h.           Reimbursement. If (i) the Lender, other
than by reason of its gross negligence or willful misconduct, becomes involved
in any capacity in any action, proceeding or investigation brought by any
shareholder of the Company, in connection with or as a result of the
consummation of the transactions contemplated by the Transaction Agreements, or
if the Lender is impleaded in any such action, proceeding or investigation by
any Person, or (ii) the Lender, other than by reason of its gross negligence or
willful misconduct or by reason of its trading of the Common Stock in a manner
that is illegal under the federal securities laws, becomes involved in any
capacity in any action, proceeding or investigation brought by the SEC against
or involving the Company or in connection with or as a result of the
consummation of the transactions contemplated by the Transaction Agreements, or
if the Lender is impleaded in any such action, proceeding or investigation by
any Person, then in any such case, the Company will reimburse the Lender for its
reasonable legal and other expenses (including the cost of any investigation and
preparation) incurred in connection therewith, as such expenses are incurred. In
addition, other than with respect to any matter in which Lender is a named
party, the Company will pay to the Lender the charges, as reasonably determined
by Lender, for the time of any officers or employees of the Lender devoted to
appearing and preparing to appear as witnesses, assisting in preparation for
hearings, trials or pretrial matters, or otherwise with respect to inquiries,
hearing, trials, and other proceedings relating to the subject matter of this
Agreement. The reimbursement obligations of the Company under this section shall
be in addition to any liability which the Company may otherwise have, shall
extend upon the same terms and conditions to any Affiliates of the Lender who or
which are actually named in such action, proceeding or investigation, and
partners, directors, agents, employees and controlling persons (if any), as the
case may be, of Lender and any such affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, Lender and any such affiliate and any such
person. The Company also agrees that neither the Lender nor any such affiliate,
partner, director, agent, employee or controlling person shall have any
liability to the Company or any Person asserting claims on behalf of or in right
of the Company in connection with or as a result of the consummation of any of
the Transaction Agreements, except as may be expressly and specifically provided
in or contemplated by this Agreement.

                          i.           Available Shares. The Company shall have
at all times authorized and reserved for issuance, free from preemptive rights,
a number of shares (the "Minimum Available Shares") at least equal to the sum of
(x) one hundred fifty percent (150%) of the number of shares of Common Stock
issuable as may be required to satisfy the conversion rights of the Holders of
all outstanding Convertible Debentures, plus (y) the number of shares issuable
upon exercise of all outstanding Warrants held by all Holders (in each case,
whether such Convertible Debentures or Warrants were originally issued to the
Holder, the Lender or to any other Holder or Lender). For the purposes of such
calculations, the Company should assume that all such Debentures were then
convertible and all Warrants were then exercisable without regard to any
restrictions which might limit any Lender's right to convert any of the
Convertible Debentures or exercise any of the Warrants held by any Holder.

                          j.           Publicity, Filings, Releases, Etc. Each
of the parties agrees that it will not disseminate any information relating to
the Transaction Agreements or the transactions contemplated thereby, including
issuing any press releases, holding any press conferences or other forums, or
filing any reports (collectively, "Publicity"), without giving the other party
reasonable advance notice and an opportunity to comment on the contents thereof.
Neither party will include in any such Publicity any statement or statements or
other material to which the other party reasonably objects. In furtherance of
the foregoing, the Company will provide to the Lender drafts of the applicable
text of any filing intended to be made with the SEC which refers to the
Transaction Agreements or the transactions contemplated thereby as soon as
practible (but at least three (3) business days before such filing will be made
and will not include in such filing any statement or statements or other
material to which the other party reasonably objects. Notwithstanding the
foregoing, each of the parties hereby consents to the inclusion of the text of
the Transaction Agreements in filings made with the SEC (but any descriptive
text accompanying or part of such filing shall be subject to the other
provisions of this paragraph).

                          k.           Performance by the Company. The Company
agrees that unless and until (i) the Company has affirmatively demonstrated by
the use of specific clear and convincing evidence that the Lender has traded in
securities of the Company in violation of applicable federal securities laws and
(ii) there has been issued against the Lender a final non-appealable decision
from a court of competent jurisdiction to the effect that the Lender has
violated applicable federal securities laws with respect to its trading of the
Company's securities, the Lender shall be assumed to be in compliance with such
laws and the Company shall remain obligated to fulfill all of its obligations
under each of the Transaction Agreements; provided, further, that the Company
shall under no circumstances be entitled to request or demand that the Lender
affirmatively demonstrate that it has not engaged in any such violations as a
condition to the Company's fulfillment of its obligations under any of the
Transaction Agreements and shall not assert, whether as an affirmative claim or
a defense to any claim made against the Company, that the Lender's failure to
demonstrate such absence of such violations (including, but not limited to, its
failure to provide any trading or other records, it being specifically agreed
that the Company, directly or indirectly, will request the Lender or any of its
agents, advisors, brokers or representatives to provide such records in any
forum) serves either as a defense to any breach of the Company's obligations
under any of the Transaction Agreements or otherwise reflects adversely in any
manner on the legality of any action taken by the Lender.

                          5.           TRANSFER AGENT INSTRUCTIONS.

                          a.           The Company warrants that, with respect
to the Securities, other than the stop transfer instructions to give effect to
Section 4(a) hereof, it will give its transfer agent no instructions
inconsistent with instructions to issue Common Stock from time to time upon
conversion of the Debentures in such amounts as specified from time to time by
the Company to the transfer agent, bearing the restrictive legend specified in
Section 4(b) of this Agreement prior to registration of the Shares under the
1933 Act, registered in the name of the Lender or its nominee and in such
denominations to be specified by the Lender in connection with each conversion
of the Debentures. Except as so provided, the Shares shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the Registration Rights Agreement. Nothing in
this Section shall affect in any way the Lender's obligations and agreement to
comply with all applicable securities laws upon resale of the Securities. If the
Lender provides the Company with an opinion of counsel reasonably satisfactory
to the Company that registration of a resale by the Lender of any of the
Securities in accordance with clause (1)(B) of Section 4(a) of this Agreement is
not required under the 1933 Act, the Company shall (except as provided in clause
(2) of Section 4(a) of this Agreement) permit the transfer of the Securities
and, in the case of the Conversion Shares, promptly instruct the Company's
transfer agent to issue one or more certificates for Common Stock without legend
in such name and in such denominations as specified by the Lender.

                          b.           Subject to the provisions of this
Agreement, the Company will permit the Lender to exercise its right to convert
the Debentures in the manner contemplated by the Debentures and to exercise the
Warrants in the manner contemplated by the Warrants.

                          c.           The Company understands that a delay in
the issuance of the Shares of Common Stock beyond the Delivery Date (as defined
in the Debentures) could result in economic loss to the Lender. As compensation
to the Lender for such loss, the Company agrees to pay late payments to the
Lender for late issuance of Shares upon Conversion in accordance with the
following schedule (where "No. Business Days Late" refers to the number of
business days which is beyond two (2) business days after the Delivery Date):(2)

No. Business Days Late

Late Payment For Each $10,000

of Debenture Principal or Interest

Amount Being Converted

1

$100

2

$200

3

$300

4

$400

5

$500

6

$600

7

$700

8

$800

9

$900

10  $1,000 >10

$1,000 +$200 for each Business

Day Late beyond 10 days

 

The Company shall pay any payments incurred under this Section in immediately
available funds upon demand as the Lender's exclusive remedy (other than the
following provisions of this Section 5(c) and the provisions of the immediately
following Section 5(d) of this Agreement) for such delay. Furthermore, in
addition to any other remedies which may be available to the Lender, in the
event that the Company fails for any reason to effect delivery of such shares of
Common Stock by close of business on the Delivery Date, the Lender will be
entitled to revoke the relevant Notice of Conversion by delivering a notice to
such effect to the Company, whereupon the Company and the Lender shall each be
restored to their respective positions immediately prior to delivery of such
Notice of Conversion; provided, however, that an amount equal to any payments
contemplated by this Section 5(c) which have accrued through the date of such
revocation notice shall remain due and owing to the Converting Holder
notwithstanding such revocation. Anything in the foregoing provisions of this
paragraph (c) to the contrary notwithstanding, the total amount payable by the
Company under this paragraph (c) shall be reduced by an amount equal to fifty
percent (50%) of any Buy-In Adjustment Amount (as defined below) actually paid
by the Company to the Holder (but not by more than the total amount due without
regard to the provisions of this sentence).

                          d.           If, by the relevant Delivery Date, the
Company fails for any reason to deliver the Shares to be issued upon conversion
of a Debenture and after such Delivery Date, the Holder of the Debentures being
converted (a "Converting Holder") purchases, in an arm's-length open market
transaction or otherwise, shares of Common Stock (the "Covering Shares") in
order to make delivery in satisfaction of a sale of Common Stock by the
Converting Holder (the "Sold Shares"), which delivery such Converting Holder
anticipated to make using the Shares to be issued upon such conversion (a
"Buy-In"), the Converting Holder shall have the right, to require the Company to
pay to the Converting Holder, in addition to and not in lieu of the amounts due
under Section 5(c) hereof (but in addition to all other amounts contemplated in
other provisions of the Transaction Agreements, and not in lieu of any such
other amounts), the Buy-In Adjustment Amount (as defined below). The "Buy-In
Adjustment Amount" is the amount equal to the excess, if any, of (x) the
Converting Holder's total purchase price (including brokerage commissions, if
any) for the Covering Shares over (y) the net proceeds (after brokerage
commissions, if any) received by the Converting Holder from the sale of the Sold
Shares. The Company shall pay the Buy-In Adjustment Amount to the Company in
immediately available funds immediately upon demand by the Converting Holder. By
way of illustration and not in limitation of the foregoing, if the Converting
Holder purchases shares of Common Stock having a total purchase price (including
brokerage commissions) of $11,000 to cover a Buy-In with respect to shares of
Common Stock it sold for net proceeds of $10,000, the Buy-In Adjustment Amount
which Company will be required to pay to the Converting Holder will be $1,000.

                          e.           In lieu of delivering physical
certificates representing the Common Stock issuable upon conversion, provided
the Company's transfer agent is participating in the Depository Trust Company
("DTC") Fast Automated Securities Transfer program, upon request of the Holder
and its compliance with the provisions contained in this paragraph, so long as
the certificates therefor do not bear a legend and the Holder thereof is not
obligated to return such certificate for the placement of a legend thereon, the
Company shall use its best efforts to cause its transfer agent to electronically
transmit the Common Stock issuable upon conversion to the Holder by crediting
the account of Holder's Prime Broker with DTC through its Deposit Withdrawal
Agent Commission system.

                          f.           The holder of any Debentures shall be
entitled to exercise its conversion privilege with respect to the Debentures
notwithstanding the commencement of any case under 11 U.S.C. §101 et seq. (the
"Bankruptcy Code"). In the event the Company is a debtor under the Bankruptcy
Code, the Company hereby waives, to the fullest extent permitted, any rights to
relief it may have under 11 U.S.C. §362 in respect of such holder's conversion
privilege. The Company hereby waives, to the fullest extent permitted, any
rights to relief it may have under 11 U.S.C. §362 in respect of the conversion
of the Debentures. The Company agrees, without cost or expense to such holder,
to take or to consent to any and all action necessary to effectuate relief under
11 U.S.C. §362.

                          g.           The Company will authorize its transfer
agent to give information relating to the Company directly to the Lender or the
Lender's representatives upon the request of the Lender or any such
representative, to the extent such information relates to (i) the status of
shares of Common Stock issued or claimed to be issued to the Lender in
connection with a Notice of Conversion or exercise of a Warrant, or (ii) the
number of outstanding shares of Common Stock of all shareholders as of a current
or other specified date. On the Closing Date, the Company will provide the
Lender with a copy of the authorization so given to the transfer agent.

                          6.           CLOSING DATE.

                          a.           The Initial Closing Date shall occur on
the date which is the first Trading Day after each of the conditions
contemplated by Sections 7 and 8 hereof shall have either been satisfied or been
waived by the party in whose favor such conditions run; provided, however, that,
at the option of the Finder, the Initial Closing Date may be deferred to allow
for additional subscriptions (up to the Maximum Purchase Price) to be included
in the transactions effected on the Initial Closing Date. If additional
subscriptions and the related Purchase Price are received after the Initial
Closing Date, one or more additional Closing Dates may be held by mutual
agreement of the Company and the Finder.

                          b.           Each closing of the purchase and issuance
of Debentures and Warrants shall occur on the Closing Date at the offices of the
Escrow Agent and shall take place no later than 3:00 P.M., New York time, on
such day or such other time as is mutually agreed upon by the Company and the
Finder.


                          c.           Notwithstanding anything to the contrary
contained herein, the Escrow Agent will be authorized to release the Escrow
Funds to the Company and to others and to release the other Escrow Property on
the Closing Date upon satisfaction of the conditions set forth in Sections 7 and
8 hereof and as provided in the Joint Escrow Instructions.

                          7.           CONDITIONS TO THE COMPANY'S OBLIGATION TO
SELL.

                          The Lender understands that the Company's obligation
to sell the Debentures and the Warrants to the Lender pursuant to this Agreement
on the relevant Closing Date is conditioned upon:

                          a.           The execution and delivery of this
Agreement and the Registration Rights Agreement by the Lender;

                          b.           Delivery by the Lender to the Escrow
Agent of good funds as payment in full of an amount equal to the Purchase Price
for the Securities in accordance with this Agreement;

                          c.           The accuracy on such Closing Date of the
representations and warranties of the Lender contained in this Agreement, each
as if made on such date, and the performance by the Lender on or before such
date of all covenants and agreements of the Lender required to be performed on
or before such date; and

                          d.           There shall not be in effect any law,
rule or regulation prohibiting or restricting the transactions contemplated
hereby, or requiring any consent or approval which shall not have been obtained.

                          8.           CONDITIONS TO THE LENDER'S OBLIGATION TO
PURCHASE.

                          The Company understands that the Lender's obligation
to purchase the Debentures and the Warrants on the relevant Closing Date is
conditioned upon:

                          a.           The execution and delivery of this
Agreement and the other Transaction Agreements by the Company;

                          b.           Delivery by the Company to the Escrow
Agent of the Certificates in accordance with this Agreement;

                          c.           The accuracy in all material respects on
such Closing Date of the representations and warranties of the Company contained
in this Agreement, each as if made on such date, and the performance by the
Company on or before such date of all covenants and agreements of the Company
required to be performed on or before such date;

                          d.           On such Closing Date, the Registration
Rights Agreement shall be in full force and effect and the Company shall not be
in default thereunder;

                          e.           On such Closing Date, the Lender shall
have received an opinion of counsel for the Company, dated the Initial Closing
Date (provided, however, that such counsel shall advise the Escrow Agent in
writing after the Initial Closing Date if the opinion issued on the Initial
Closing Date would not be issued on any subsequent Closing Date), in form, scope
and substance reasonably satisfactory to the Lender, substantially to the effect
set forth in Annex III attached hereto;

                          f.           There shall not be in effect any law,
rule or regulation prohibiting or restricting the transactions contemplated
hereby, or requiring any consent or approval which shall not have been obtained;
and

                          g.           From and after the date hereof to and
including such Closing Date, each of the following conditions will remain in
effect: (i) the trading of the Common Stock shall not have been suspended by the
SEC or on the Principal Trading Market; (ii) trading in securities generally on
the Principal Trading Market shall not have been suspended or limited; (iii), no
minimum prices shall been established for securities traded on the Principal
Trading Market; and (iv) there shall not have been any material adverse change
in any financial market that, in the reasonable judgment of the Lender, makes it
impracticable or inadvisable to purchase the Debentures.

                          9.           INDEMNIFICATION.

                          a.           (i) The Company agrees to indemnify and
hold harmless Lender and its officers, directors, employees, and agents, and
each Lender Control Person from and against any losses, claims, damages,
liabilities or expenses incurred (collectively, "Damages"), joint or several,
and any action in respect thereof to which Lender, its partners, Affiliates,
officers, directors, employees, and duly authorized agents, and any such Lender
Control Person becomes subject to, resulting from, arising out of or relating to
any misrepresentation, breach of warranty or nonfulfillment of or failure to
perform any covenant or agreement on the part of Company contained in this
Agreement, as such Damages are incurred, except to the extent such Damages
result primarily from Lender's failure to perform any covenant or agreement
contained in this Agreement or Lender's or its officers, directors, employees,
agents or Lender Control Persons negligence, recklessness or bad faith in
performing its obligations under this Agreement.

                                     (ii) If (x) the Lender becomes involved in
any capacity in any action, proceeding or investigation brought by any
stockholder of the Company, in connection with or as a result of the
consummation of the transactions contemplated by this Agreement or the other
Transaction Agreements, or if the Lender is impleaded in any such action,
proceeding or investigation by any Person, or (y) the Lender becomes involved in
any capacity in any action, proceeding or investigation brought by the SEC, any
self-regulatory organization or other body having jurisdiction, against or
involving the Company or in connection with or as a result of the consummation
of the transactions contemplated by this Agreement or the other Transaction
Agreements, or if the Lender is impleaded in any such action, proceeding or
investigation by any Person, then in any such case, other than by reason of the
Lender's actions (other than the Lender's execution of the Transaction
Agreements to which it is a signatory, the payment of the Purchase Price, and/or
the exercise of any of the Lender's rights under any one or more of the
Transaction Agreements), the Company hereby agrees to indemnify, defend and hold
harmless the Lender from and against and in respect of all losses, claims,
liabilities, damages or expenses resulting from, imposed upon or incurred by the
Lender, directly or indirectly, and reimburse such Lender for its reasonable
legal and other expenses (including the cost of any investigation and
preparation) incurred in connection therewith, as such expenses are incurred. In
addition, the Company will reimburse the Lender for reasonable internal and
overhead costs for the time of any officers or employees of the Lender devoted
to appearing and preparing to appear as witnesses, assisting in preparation for
hearings, trials or pretrial matters, or otherwise with respect to inquiries,
hearing, trials, and other proceedings relating to the subject matter of this
Agreement or the other Transaction Agreements, other than by reason of the
Lender's actions (other than the Lender's execution of the Transaction
Agreements to which it is a signatory, the payment of the Purchase Price, and/or
the exercise of any of the Lender's rights under any one or more of the
Transaction Agreements). The indemnification and reimbursement obligations of
the Company under this paragraph shall be in addition to any liability which the
Company may otherwise have (other than matters specifically addressed in the
Registration Rights Agreement, which shall be governed solely by that
agreement), shall extend upon the same terms and conditions to any Affiliates of
the Lender who are actually named in such action, proceeding or investigation,
and partners, directors, agents, employees and Lender Control Persons (if any),
as the case may be, of the Lender and any such Affiliate, and shall be binding
upon and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Lender, any such Affiliate and any such
Person. The Company also agrees that neither the Lender nor any such Affiliate,
partner, director, agent, employee or Lender Control Person shall have any
liability to the Company or any Person asserting claims on behalf of or in right
of the Company in connection with or as a result of the consummation of this
Agreement or the other Transaction Agreements, other than by reason of the
Lender's actions (other than the Lender's execution of the Transaction
Agreements to which it is a signatory, the payment of the Purchase Price, and/or
the exercise of any of the Lender's rights under any one or more of the
Transaction Agreements)

                          b.           All claims for indemnification by any
Indemnified Party (as defined below) under this Section 9 shall be asserted and
resolved as follows:

                          (i)           In the event any claim or demand in
respect of which any Person claiming indemnification under any provision of this
Section 9 (an "Indemnified Party") might seek indemnity under Section 9(a) is
asserted against or sought to be collected from such Indemnified Party by a
Person other than a party hereto or an Affiliate thereof (a "Third Party
Claim"), the Indemnified Party shall deliver a written notification, enclosing a
copy of all papers served, if any, and specifying the nature of and basis for
such Third Party Claim and for the Indemnified Party's claim for indemnification
that is being asserted under any provision of this Section 9 against any Person
(the "Indemnifying Party"), together with the amount or, if not then reasonably
ascertainable, the estimated amount, determined in good faith, of such Third
Party Claim (a "Claim Notice") with reasonable promptness to the Indemnifying
Party. If the Indemnified Party fails to provide the Claim Notice with
reasonable promptness after the Indemnified Party receives notice of such Third
Party Claim, the Indemnifying Party shall not be obligated to indemnify the
Indemnified Party with respect to such Third Party Claim to the extent that the
Indemnifying Party's ability to defend has been prejudiced by such failure of
the Indemnified Party. The Indemnifying Party shall notify the Indemnified Party
as soon as practicable within the period ending thirty (30) calendar days
following receipt by the Indemnifying Party of either a Claim Notice or an
Indemnity Notice (as defined below) (the "Dispute Period") whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party under this Section 9 and whether the Indemnifying Party
desires, at its sole cost and expense, to defend the Indemnified Party against
such Third Party Claim. The following provisions shall also apply.

> > (x) If the Indemnifying Party notifies the Indemnified Party within the
> > Dispute Period that the Indemnifying Party desires to defend the Indemnified
> > Party with respect to the Third Party Claim pursuant to this Section 9(b),
> > then the Indemnifying Party shall have the right to defend, with counsel
> > reasonably satisfactory to the Indemnified Party, at the sole cost and
> > expense of the Indemnifying Party, such Third Party Claim by all appropriate
> > proceedings, which proceedings shall be vigorously and diligently prosecuted
> > by the Indemnifying Party to a final conclusion or will be settled at the
> > discretion of the Indemnifying Party (but only with the consent of the
> > Indemnified Party in the case of any settlement that provides for any relief
> > other than the payment of monetary damages or that provides for the payment
> > of monetary damages as to which the Indemnified Party shall not be
> > indemnified in full pursuant to Section 9(a)). The Indemnifying Party shall
> > have full control of such defense and proceedings, including any compromise
> > or settlement thereof; provided, however, that the Indemnified Party may, at
> > the sole cost and expense of the Indemnified Party, at any time prior to the
> > Indemnifying Party's delivery of the notice referred to in the first
> > sentence of this subparagraph (x), file any motion, answer or other
> > pleadings or take any other action that the Indemnified Party reasonably
> > believes to be necessary or appropriate protect its interests; and provided
> > further, that if requested by the Indemnifying Party, the Indemnified Party
> > will, at the sole cost and expense of the Indemnifying Party, provide
> > reasonable cooperation to the Indemnifying Party in contesting any Third
> > Party Claim that the Indemnifying Party elects to contest. The Indemnified
> > Party may participate in, but not control, any defense or settlement of any
> > Third Party Claim controlled by the Indemnifying Party pursuant to this
> > subparagraph (x), and except as provided in the preceding sentence, the
> > Indemnified Party shall bear its own costs and expenses with respect to such
> > participation. Notwithstanding the foregoing, the Indemnified Party may take
> > over the control of the defense or settlement of a Third Party Claim at any
> > time if it irrevocably waives its right to indemnity under Section 9(a) with
> > respect to such Third Party Claim.
> > 
> > (y) If the Indemnifying Party fails to notify the Indemnified Party within
> > the Dispute Period that the Indemnifying Party desires to defend the Third
> > Party Claim pursuant to Section 9(b), or if the Indemnifying Party gives
> > such notice but fails to prosecute vigorously and diligently or settle the
> > Third Party Claim, or if the Indemnifying Party fails to give any notice
> > whatsoever within the Dispute Period, then the Indemnified Party shall have
> > the right to defend, at the sole cost and expense of the Indemnifying Party,
> > the Third Party Claim by all appropriate proceedings, which proceedings
> > shall be prosecuted by the Indemnified Party in a reasonable manner and in
> > good faith or will be settled at the discretion of the Indemnified Party
> > (with the consent of the Indemnifying Party, which consent will not be
> > unreasonably withheld). The Indemnified Party will have full control of such
> > defense and proceedings, including any compromise or settlement thereof;
> > provided, however, that if requested by the Indemnified Party, the
> > Indemnifying Party will, at the sole cost and expense of the Indemnifying
> > Party, provide reasonable cooperation to the Indemnified Party and its
> > counsel in contesting any Third Party Claim which the Indemnified Party is
> > contesting. Notwithstanding the foregoing provisions of this subparagraph
> > (y), if the Indemnifying Party has notified the Indemnified Party within the
> > Dispute Period that the Indemnifying Party disputes its liability or the
> > amount of its liability hereunder to the Indemnified Party with respect to
> > such Third Party Claim and if such dispute is resolved in favor of the
> > Indemnifying Party in the manner provided in subparagraph(z) below, the
> > Indemnifying Party will not be required to bear the costs and expenses of
> > the Indemnified Party's defense pursuant to this subparagraph (y) or of the
> > Indemnifying Party's participation therein at the Indemnified Party's
> > request, and the Indemnified Party shall reimburse the Indemnifying Party in
> > full for all reasonable costs and expenses incurred by the Indemnifying
> > Party in connection with such litigation. The Indemnifying Party may
> > participate in, but not control, any defense or settlement controlled by the
> > Indemnified Party pursuant to this subparagraph (y), and the Indemnifying
> > Party shall bear its own costs and expenses with respect to such
> > participation.
> > 
> > (z) If the Indemnifying Party notifies the Indemnified Party that it does
> > not dispute its liability or the amount of its liability to the Indemnified
> > Party with respect to the Third Party Claim under Section 9(a) or fails to
> > notify the Indemnified Party within the Dispute Period whether the
> > Indemnifying Party disputes its liability or the amount of its liability to
> > the Indemnified Party with respect to such Third Party Claim, the amount of
> > Damages specified in the Claim Notice shall be conclusively deemed a
> > liability of the Indemnifying Party under Section 9(a) and the Indemnifying
> > Party shall pay the amount of such Damages to the Indemnified Party on
> > demand. If the Indemnifying Party has timely disputed its liability or the
> > amount of its liability with respect to such claim, the Indemnifying Party
> > and the Indemnified Party shall proceed in good faith to negotiate a
> > resolution of such dispute; provided, however, that it the dispute is not
> > resolved within thirty (30) days after the Claim Notice, the Indemnifying
> > Party shall be enlisted to institute such legal action as it deems
> > appropriate.

                          (ii)           In the event any Indemnified Party
should have a claim under Section 9(a) against the Indemnifying Party that does
not involve a Third Party Claim, the Indemnified Party shall deliver a written
notification of a claim for indemnity under Section 9(a) specifying the nature
of and basis for such claim, together with the amount or, if not then reasonably
ascertainable, the estimated amount, determined in good faith, of such claim (an
"Indemnity Notice") with reasonable promptness to the Indemnifying Party. The
failure by any Indemnified Party to give the Indemnity Notice shall not impair
such party's rights hereunder except to the extent that the Indemnifying Party
demonstrates that it has been irreparably prejudiced thereby. If the
Indemnifying Party notifies the Indemnified Party that it does not dispute the
claim or the amount of the claim described in such Indemnity Notice or fails to
notify the Indemnified Party within the Dispute Period whether the Indemnifying
Party disputes the claim or the amount of the claim described in such Indemnity
Notice, the amount of Damages specified in the Indemnity Notice will be
conclusively deemed a liability of the Indemnifying Party under Section 9(a) and
the Indemnifying Party shall pay the amount of such Damages to the Indemnified
Party on demand. If the Indemnifying Party has timely disputed its liability or
the amount of its liability with respect to such claim, the Indemnifying Party
and the Indemnified Party shall proceed in good faith to negotiate a resolution
of such dispute; provided, however, that it the dispute is not resolved within
thirty (30) days after the Claim Notice, the Indemnifying Party shall be
enlisted to institute such legal action as it deems appropriate.

                          c.           The indemnity agreements contained herein
shall be in addition to (i) any cause of action or similar rights of the
indemnified party against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to.

                          10.           JURY TRIAL WAIVER. The Company and the
Lender hereby waive a trial by jury in any action, proceeding or counterclaim
brought by either of the Parties hereto against the other in respect of any
matter arising out or in connection with the Transaction Agreements.

                          11.           GOVERNING LAW: MISCELLANEOUS.

                          a.           This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York for contracts
to be wholly performed in such state and without giving effect to the principles
thereof regarding the conflict of laws. Each of the parties consents to the
exclusive jurisdiction of the federal courts whose districts encompass any part
of the City of New York or the state courts of the State of New York sitting in
the City of New York in connection with any dispute arising under this Agreement
or any of the other Transaction Agreements and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non conveniens, to the bringing of any such proceeding in such jurisdictions. To
the extent determined by such court, the Company shall reimburse the Lender for
any reasonable legal fees and disbursements incurred by the Lender in
enforcement of or protection of any of its rights under any of the Transaction
Agreements.

                          b.           Failure of any party to exercise any
right or remedy under this Agreement or otherwise, or delay by a party in
exercising such right or remedy, shall not operate as a waiver thereof.

                          c.           This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties hereto.

                          d.           All pronouns and any variations thereof
refer to the masculine, feminine or neuter, singular or plural, as the context
may require.

                          e.           A facsimile transmission of this signed
Agreement shall be legal and binding on all parties hereto.

                          f.           This Agreement may be signed in one or
more counterparts, each of which shall be deemed an original.

                          g.           The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

                          h.           If any provision of this Agreement shall
be invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction.

                          i.           This Agreement may be amended only by an
instrument in writing signed by the party to be charged with enforcement
thereof.

                          k.           This Agreement supersedes all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof.

                          12.           NOTICES. Any notice required or
permitted hereunder shall be given in writing (unless otherwise specified
herein) and shall be deemed effectively given on the earliest of

> > (a) the date delivered, if delivered by personal delivery as against written
> > receipt therefor or by confirmed facsimile transmission,
> > 
> > (b) the seventh business day after deposit, postage prepaid, in the United
> > States Postal Service by registered or certified mail, or
> > 
> > (c) the third business day after mailing by domestic or international
> > express courier, with delivery costs and fees prepaid,

in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days' advance written notice similarly given to each of the other
parties hereto):

                          Company:     MEDIX RESOURCES, INC.

> > > > > at its address at the head of this Agreement
> > > > > 
> > > > > Attn: Darryl R. Cohen
> > > > > 
> > > > > Telephone No.: (212) 697-2509
> > > > > 
> > > > > Telecopier No.: (212) 681-9817
> > > > > 
> > > > >  
> > > > > 
> > > > > with a copy to:

> > > > > Warshaw Burstein Cohen Schlesinger & Kuh, LLP
> > > > > 
> > > > > 555 Fifth Avenue
> > > > > 
> > > > > New York, NY 10017
> > > > > 
> > > > > Attn: Peter B. Hirshfield, Esq.
> > > > > 
> > > > > Telephone No.: (212) 984-7836
> > > > > 
> > > > > Telecopier No.: (646) 349-1665
> > > > > 
> > > > > 
> > > > > 
> > > > > And to:
> > > > > 
> > > > >  
> > > > > 
> > > > > Lowenstein Sandler PC
> > > > > 
> > > > > 65 Livingston Avenue
> > > > > 
> > > > > Roseland, NJ 07068
> > > > > 
> > > > > Attn: Peter H. Ehrenberg, Esq.
> > > > > 
> > > > > Telephone No.: (973) 597-2500
> > > > > 
> > > > > Telecopier No.: (973) 597-2351





                          Lender:         At the address set forth on the
signature page of this Agreement.

> > > > > with a copy to:
> > > > > 
> > > > >  
> > > > > 
> > > > > Krieger & Prager llp, Esqs.
> > > > > 
> > > > > 39 Broadway
> > > > > 
> > > > > Suite 1440
> > > > > 
> > > > > New York, NY 10006
> > > > > 
> > > > > Attn: Ronald J. Nussbaum, Esq.
> > > > > 
> > > > > Telephone No.: (212) 363-2900
> > > > > 
> > > > > Telecopier No. (212) 363-2999

                          Escrow Agent:     Krieger & Prager LLP

> > > > > 39 Broadway
> > > > > 
> > > > > Suite 1440
> > > > > 
> > > > > New York, NY 10006
> > > > > 
> > > > > Attn: Samuel Krieger, Esq.
> > > > > 
> > > > > New York, New York 10016
> > > > > 
> > > > > Telephone No.: (212) 363-2900
> > > > > 
> > > > > Telecopier No. (212) 363-2999

                          13. SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The
Company's and the Lender's representations and warranties herein shall survive
the execution and delivery of this Agreement and the delivery of the
Certificates and the payment of the Purchase Price, and shall inure to the
benefit of the Lender and the Company and their respective successors and
assigns.

--------------------------------------------------------------------------------

1. By way of illustration: (1) If the Aggregate Purchase Price for all Lenders
is $950,000, the applicable Final Lock-up Date will be forty-five (45) days
after the Effective Date. (2) If the Aggregate Purchase Price for all Lenders is
$2,900,000, the applicable Final Lock-up Date will be ninety (90) days after the
Effective Date. If the sale of Registrable Securities was suspended for ten days
in the interim, the applicable Final Lock-up Date will be: for example (1) will
be fifty-five (55) days after the Effective, and for example (2), one hundred
(100) days after the Effective Date.

2. Example: Notice of Conversion is delivered on Monday, June 2, 2003. The
Delivery Date would be Thursday, June 5 (the third business day after such
delivery). If the certificate is delivered by Monday June 9 (2 business days
after the Delivery Date), no payment under this provision is due. If the
certificates are delivered on June 10, that is 1 "Business Day Late" in the
table below; if delivered on June 17, that 6 "Business Days Late" in the table.

--------------------------------------------------------------------------------


                          IN WITNESS WHEREOF, this Agreement has been duly
executed by the Lender (if an entity, by one of its officers thereunto duly
authorized) as of the date set forth below.

 

PURCHASE PRICE:

 $400,000.


SIGNATURES FOR LENDERS

 

                          IN WITNESS WHEREOF, the undersigned represents that
the foregoing statements are true and correct and that it has caused this
Securities Purchase Agreement to be duly executed on its behalf this 10th day of
April, 2003.


c/o G.S.A.- Law Offices,

Bertrand Overseas Ltd

Address

Printed Name of Lender

28 Menachem Begin Street, Ramat Gan, Israel





By: /s/ Neil Smollet

Telecopier No. (011 972 3) 575-5522 

Signature of Authorized Person)







Neil Smollett - Director

British Virgin Islands 

Printed Name and Title

Jurisdiction of Incorporation

or Organization



As of the date set forth below, the undersigned hereby accepts this Agreement
and represents that the foregoing statements are true and correct and that it
has caused this Securities Purchase Agreement to be duly executed on its behalf.

MEDIX RESOURCES, INC.


By:                           /s/ Mark W. Lerner

Title:                        Executive Vice President and Secretary

Date:                       April 11, 2003

--------------------------------------------------------------------------------